      Case 3:19-cv-00213-BSM Document 28 Filed 07/07/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

ALLSTATE VEHICLE AND PROPERTY                                             PLAINTIFFS
INSURANCE COMPANY and
ALLSTATE INDEMNITY COMPANY

v.                        CASE NO. 3:19-CV-00213 BSM

SAMUEL JACKSON et al.                                                   DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 7th day of July, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
